Exhibit 10.2
 
FIELD GROUP PENSION PLAN
RECOVERY PLAN
(Revised July 2008)


 
Introduction
 
This recovery plan has been prepared by the Trustee to satisfy the requirements
of Section 226 of the Pensions Act 2004, after obtaining the advice of Alison
Higginbottom, the Scheme Actuary, and after obtaining the agreement of
Chesapeake Plc (formerly Field Group Plc).
 
It follows the actuarial valuation of the Plan as at 5 April 2006, which
revealed a funding shortfall (technical provisions minus value of assets) of
£43.0 million.
 
The original version of this recovery plan dated 8 June 2007 has been revised in
July 2008. Under the original recovery plan Chesapeake Plc (formerly Field Group
Plc) was required to make additional contributions in 2007 and 2008 if these
were necessary to bring the Plan’s funding ratio up to 90% at 5 April 2008. The
Annual Actuarial Report as at 5 April 2008 revealed an estimated funding
shortfall of £58.9 million at 5 April 2008 equivalent to a funding ratio of 75%.
Under the original recovery plan Chesapeake Plc was required to make a total
contribution (over and above those needed to cover benefits being earned in the
future and expenses) of £35.6 million by 15 July 2008. Chesapeake Plc is unable
to afford this level of contribution in 2008 and so the Trustee and Chesapeake
Plc have agreed a revised recovery plan after obtaining the advice of the Scheme
Actuary.
 
 
Steps to be taken to ensure that the statutory funding objective is met
 
To eliminate this funding shortfall, the Trustee and the employer have agreed
that additional contributions (i.e. contributions over and above those needed to
cover benefits being earned in the future and expenses) will be paid to the Plan
by Chesapeake Plc as follows:


·  
£6 million each year for 15 years (from 2007 to 2021 inclusive) payable in
annual instalments by 15 July each year, save that the contribution payable in
2008 shall be paid by 16 July 2008.



These amounts are in addition to the additional contribution of £5.0m which was
paid in July 2006.


The Scheme Actuary will carry out annual funding updates at 5 April each year
using assumptions determined in line with the latest Statement of Funding
Principles from time to time but with the financial assumptions based on market
conditions at the effective date of the funding update. Should a funding update
carried out at an effective date on or after 5 April 2015 reveal that the
funding shortfall calculated at that date is estimated to have been eliminated
then the Schedule of Contributions will be revised as soon as reasonably
practicable. The revised Schedule of Contributions will not include any further
shortfall contributions under this recovery plan or, if as a result of the
immediate termination of shortfall contributions the Scheme Actuary would be
unable to provide any certificate required under the Pensions Act 2004, will
provide that shortfall contributions under this recovery plan will continue only
until the date which the Scheme Actuary advises is the earliest he/she considers
acceptable in order to be able to provide such certificate.
 
 
Period in which the statutory funding objective should be met
 
Under this recovery plan, if the assumptions made are borne out in practice the
funding shortfall revealed by the valuation as at 5 April 2006 will be
eliminated in 8 years, which is by 15 July 2014.  The assumptions are:
 
·  
technical provisions will continue to be calculated according to the method and
assumptions set out in the statement of funding principles dated July 2008, with
financial conditions unchanged from those at the valuation effective date.

·  
the experience of the Plan will be in line with the assumptions underlying the
technical provisions.



 
Under this recovery plan, the estimated funding shortfall revealed by the Annual
Actuarial Report as at 5 April 2008 will be eliminated in 15 years from the date
of the actuarial valuation as at 5 April 2006, which is by 15 July 2021 if the
assumptions underlying the 2008 update are borne out in practice.  The
assumptions are:
 
·  
technical provisions will continue to be calculated according to the method and
assumptions set out in the statement of funding principles dated July 2008, with
financial conditions updated to 5 April 2008.

·  
the experience of the Plan after 5 April 2008 will be in line with the
assumptions underlying the technical provisions.

 
 
Progress towards meeting the Statutory Funding Objective
 
On the assumptions made, 50% of the above additional contributions will be paid
in 8 years, which is by 15 July 2014.
 
This Recovery Plan was agreed by the Trustee in June 2008.
 
This Recovery Plan may be executed in any number of counterparts, and this has
the same effect as if the signatures on the counterparts were on a single copy
of this Recovery Plan.
 






Signed on behalf of Chesapeake Plc
 
Signature:  /s/ G. Faller
Name:         G. Faller
Position:    Director
Date:          15 Jul. 08






Signed on behalf of Field Group Pension Trustee Limited
 
Signature:  /s/ M. H. O'Connell
Name:         M. H. O'Connell
Position:    Chairman
Date:          15.07.08.




 

--------------------------------------------------------------------------------


 
 


Field Group Pension Plan (the Plan)
Statement of Funding Principles (SFP)
(Revised July 2008)
 
Introduction
This statement sets out the Trustee’s policy for securing that the statutory
funding objective (SFO) is met.  The SFO is defined in section 222 of the
Pensions Act 2004, which states that every scheme must have sufficient and
appropriate assets to cover its technical provisions.
The original version of this Statement of Funding Principles dated 8 June 2007
has been revised in July 2008. The original Statement of Funding Principles
stated that the employer maintained its commitment to reach a 90% funding level
by 2008, as agreed following the 2003 valuation. Chesapeake Plc (formerly Field
Group Plc) is unable to afford the contributions needed to achieve a funding
level of 90% at April 2008 and so the Statement of Funding Principles has been
revised to remove this commitment following advice from the Scheme Actuary. Both
the Recovery Plan and the Schedule of Contributions are also being revised to
reflect the removal of the commitment to achieve a 90% funding level by 2008.
The Statement of Funding Principles has also been revised to reflect the fact
that with effect from 1 July 2008 Chesapeake Plc will meet the Plan’s
administration expenses directly as they fall due rather than paying
contributions to the Plan annually in arrears in respect of the Plan’s expenses.

 

Technical provisions
The technical provisions are the amount that will be needed to pay the Plan
benefits that relate to service up to the valuation date, if the assumptions
made are borne out in practice.
The assumptions used to calculate the technical provisions are intended to
provide a prudent estimate of the future experience of the Plan, with a modest
allowance for the future potential outperformance over gilts from continued
investment in more risky asset sectors such as equities.  There is an underlying
assumption that the Plan will continue with benefits being met from the Plan as
they fall due.
The method and assumptions used to calculate the technical provisions are
summarised in Appendices A and B.

 

Employer contributions
Employer contributions are assessed by calculating the cost of future benefit
accrual using the same assumptions as for the technical provisions:
plus
· an estimate of the cost of providing lump sum death benefits;
 
reduced by
· the contributions made by members;
 
adjusted by
· the amounts needed to eliminate any shortfall or surplus relative to the
technical provisions.
 
The employer will also pay an annual contribution to the Plan equal to the
Plan’s administrative expenses including the Pension Protection Fund (PPF) and
other levies collected by the Pensions Regulator, in respect of expenses
incurred before 1 July 2008. From 1 July 2008 the employer will pay the Plan’s
administrative expenses including the PPF and other levies collected by the
Pensions Regulator directly as they fall due.

 

Dealing with shortfalls
Any shortfall in assets compared with technical provisions identified at an
actuarial valuation will be eliminated as quickly as the employer can reasonably
afford by the payment of additional contributions in accordance with the
recovery plan agreed between the Trustee and the employer.  The additional
contributions will generally consist of a stream of regular level payments made
over the recovery period.
In determining the recovery period at any particular valuation the following
factors will be taken into account:
· the size of the funding shortfall;
 
· the business plans of the employer;
 
· the Trustee’s assessment of the financial covenant of the employer; and
 
· any contingent security offered by the employer.
 
Should future valuations reveal a deficit larger than expected, the payments
under the original plan will continue, but will be supplemented by additional
payments.
The assumptions to be used in the shortfall elimination calculations will be the
same as those for calculating the technical provisions.

 

Policy on discretionary increases and funding strategy
Under the provisions of the Plan’s Trust Deed and Rules, there are certain
discretionary powers to provide or increase benefits for, or in respect of, all
or any of the members of the Plan.
The employer has confirmed that it does not wish to make any advance provision
for any discretionary benefits that could be provided under the Plan’s Trust
Deed and Rules. Therefore no allowance for discretionary benefits is included in
the technical provisions.
If any discretionary increases to benefits are made, the Trustee’s current
policy is to request immediate additional contributions to meet the cost of such
increases.  This policy will be reviewed if there is a material improvement in
the Plan’s discontinuance funding level or if substantial financial security is
offered to the Plan by the employer.

 

Interaction with investment strategy
· The assets that most closely match the Plan’s liabilities are index-linked and
fixed-interest gilts of appropriate term compared to the liabilities.
 
· The Plan is partly invested in assets such as equities that are expected,
although not guaranteed, to produce a higher return than gilts.  The Trustee
understands that investing in equities reduces the expected contributions
required from the employer in the long-run.
 
· An allowance for the extra return expected from equity investment has been
taken into account in setting the Plan’s technical provisions.  If this extra
return is not achieved over the long term, the shortfall will ultimately need to
be met by increased contributions from the employer.
 
· Both the employer and the Trustee appreciate that the contributions required
can be volatile.
 
· The Trustee regularly reviews the Plan’s investment strategy taking into
account the funding position and liability profile.  The Trustee will consult
fully with the employer before any changes are made to the investment strategy.
 

 

Risks
The Trustee and the employer recognise that there are a number of risks inherent
in the funding plan and that additional funding may be required at future
valuations if the experience of the Plan is not in line with the assumptions
made.  In addition to the investment risk detailed above, particular risks are:
 
Longevity risk
Future improvements in life expectancy may be greater than anticipated. In
setting the Plan’s funding target standard mortality tables have been used,
adjusted to make some allowance for future improvements in longevity.  The
mortality assumptions are reviewed as part of the formal triennial actuarial
valuations.
 
Discontinuance risk
The Trustee and the employer recognise that the Plan could be discontinued in
accordance with Clause 12 of the Plan’s Trust Deed & Rules.
If the Plan is discontinued then the technical provisions may need to be revised
to reflect the change in the Plan’s circumstances.  There is a risk that the
assets in the Plan at that time may be insufficient to cover these revised
technical provisions.  In addition, there is a risk that the employer may at
that time be unable to meet its obligation to contribute to the
Plan.  Furthermore, the capacity of the insurance market may be insufficient at
that time to secure the liabilities externally, if the Trustee wished to do so.

 

Monitoring employer covenant
The employer will provide the Trustee with quarterly cashflow information for
the participating employers. In addition, the employer will send copies of its
annual accounts to the Trustee as soon as they become available and inform the
Trustee as soon as possible of developments which have or could have a material
adverse impact on the strength of the employer covenant.
The Trustee will review the need for further information on employer covenant
such as an independent assessment at least once a year, and following any
valuation or funding report which shows a shortfall against the technical
provisions.

 

Frequency of valuations
The Plan’s first actuarial valuation to which this statement applies is being
carried out as at 5 April 2006.  Subsequent valuations will normally be carried
out every three years.
 
The Trustee will obtain an actuarial report on developments affecting the Plan’s
funding level as at each intermediate anniversary of the valuation date.
If, after considering the actuary’s advice, the Trustee becomes of the opinion
that it is unsafe to rely on the results of the previous full valuation as a
basis for future employer contributions, it will consider seeking the employer’s
agreement to the calling of a full valuation.

 

Signatures
This statement may be executed in any number of counterparts, and this has the
same effect as if the signatures on the counterparts were on a single copy of
this statement.
 
This statement has been agreed by the employer.
 
 
Signed on behalf of Chesapeake Plc
 
 
 
Signature:  /s/ G. Faller
Name:  G. Faller
           
Position:   Director
 
Date:    15 Jul. 08
             
This statement was agreed by the Trustee in June 2008 and is effective from the
date of signature.
 
 
Signed on behalf of Field Group Pension Trustee Limited
 
 
 
Signature:  /s/ M. H. O'Connell
Name:  M. H. O'Connell
           
Position:    Chairman
 
Date:   15.07.08.
 

 



 
 

--------------------------------------------------------------------------------


 
 
Appendix A:
Method and financial assumptions for determining the technical provisions and
the employer contributions


 


Method
The actuarial method to be used in the calculation of the technical provisions
is the Projected Unit Method with a three year Control Period.

 

Financial assumptions -approach
The approach to be used in determining each of the financial assumptions for
calculating the technical provisions and the employer contributions is set out
below.

 

Price inflation
The assumption is derived from the difference between the market yields on
long-dated fixed-interest and index-linked gilts at the valuation date.

 

Discount rate
The annualised gross redemption yield on the 20 year gilt index (all stocks) at
the valuation date plus 1.0% p.a., rounded to the nearest 0.1% p.a.
The same discount rate is to be used for both pre-retirement and post-retirement
liabilities.

 

Pay increases
Each member’s salary is assumed to increase in line with the assumed rate of
price inflation plus 1.0% p.a.

 

Increases to pensions in payment
Derived from the price inflation assumption allowing for the maximum and minimum
annual increases.

 

Revaluations of deferred pensions in excess of GMP
The price inflation assumption (subject to review if there is a significant
change in the level of this assumption).

 

Expenses
No allowance in the calculation of the technical provisions.  The employer will
meet the cost of the Plan’s administrative expenses each year.

 

 
 
 

--------------------------------------------------------------------------------



 
 
Financial assumptions -summary
A summary of all the financial assumptions for calculating the technical
provisions and the employer contributions for the valuation at 5 April 2006,
determined using the approach outlined above, is as follows:
 




 
(% p.a.)
Discount rate
5.3
Price inflation
3.0
Rate of pay increases
4.0
Rate of increases to pensions in payment in excess of GMPs
-      subject to inflationary increases up to 5% p.a.
-      subject to inflationary increases up to 2.5% p.a.
 
2.9
2.1
Rate of increases to post-88 GMPs in payment
2.4
Rate of revaluation of deferred pensions in excess of GMP
3.0

 



 

--------------------------------------------------------------------------------


 
Appendix B:
Demographic Assumptions


 


Post-retirement mortality
For current pensioners and dependants:
117.5% of standard tables PMA92 and PFA92 projected forward to calendar year
2016, making allowance for improvements in mortality in line with the PA92
Medium Cohort improvement factors.
For future pensioners and dependants:
117.5% of standard tables PMA92 and PFA92 projected forward to calendar year
2026, making allowance for improvements in mortality in line with the PA92
Medium Cohort improvement factors.
Sample life expectancies are shown below.
Pre-retirement mortality
Males: Standard table AM92 Ultimate rated down by 2 years
Females: Standard table AF92 Ultimate rated down by 2 years
Sample rates are shown below.
Early retirements
For active members:
Members will be assumed to retire in accordance with the assumptions shown
below.
For deferred members:
All members are assumed to retire at their Normal Retirement Date.
Withdrawals
Allowance made for withdrawals from service (see sample rates below).
Family Details
A man is assumed to be three years older than his wife.
90% of non-pensioners are assumed to be married at retirement or earlier death.
90% of pensioners are assumed to be married at the valuation date.
These assumptions include allowance for pensions payable to other dependants
including civil partners.
Commutation
No allowance.

 
 


 
 

--------------------------------------------------------------------------------



 
 

 
Sample rates
 
The tables below illustrate the allowances made for withdrawals, deaths before
retirement and retirements from service at various ages.

 

 
Percentage leaving the Plan in the next year as a result of
 Men
Current age
Death before retirement
Withdrawal from service
Retirement
 
25
0.06
12.5
0
 
30
0.06
10.0
0
 
35
0.06
7.5
0
 
40
0.08
5.0
0
 
45
0.12
2.5
0
 
50
0.20
0
0
 
55
0.35
0
0
 
60
0.64
0
20
 
61
0.71
0
10
 
62
0.80
0
10
 
63
0.90
0
10
 
64
1.01
0
10
 
65
1.13
0
100

 


 

  Women
 
Percentage leaving the Plan in the next year as a result of
 
Current age
Death before retirement
Withdrawal from service
Retirement
 
25
0.02
18.75
0
 
30
0.03
15.00
0
 
35
0.04
11.25
0
 
40
0.06
7.50
0
 
45
0.10
3.75
0
 
50
0.16
0
0
 
55
0.25
0
0
 
60
0.41
0
50
 
61
0.46
0
10
 
62
0.51
0
10
 
63
0.56
0
10
 
64
0.62
0
10
 
65
0.68
0
100
 
 

 

--------------------------------------------------------------------------------


 
 
Life expectancy of retired members

 

 
Current age
Life expectancy of current male pensioners
Life expectancy of current female pensioners
 
60
25.0
27.8
 
65
20.5
23.2
 
70
16.3
18.9
 
75
12.4
14.9
 
80
9.0
11.2
 
85
6.2
8.0
 
90
4.1
5.6
 
95
2.9
3.9
 
100
2.1
2.9





Life expectancy of future pensioners
 




 
Current age
Life expectancy of future male pensioners
Life expectancy of future female pensioners
 
60
25.8
28.5
 
65
21.2
23.9
 
70
16.8
19.5
 
75
12.9
15.3
 
80
9.4
11.5
 
85
6.4
8.3
 
90
4.3
5.8
 
95
3.0
4.0
 
100
2.2
3.0





 

--------------------------------------------------------------------------------




 
Appendix C:
Further information to meet requirements of Scheme Funding Regulations


 


Policy on reduction of cash equivalent transfer values
The Trustee will ask the actuary to advise them at each valuation of the extent
to which assets are sufficient to provide cash equivalent transfer values
(CETVs) for all non pensioners without adversely affecting the security of the
benefits of other members and beneficiaries.
 
Where coverage is less than 100%, the Trustee will take advice from the Scheme
Actuary regarding whether to reduce CETVs and, if appropriate, the extent of
such reduction.
 
If at any other time, after obtaining advice from the actuary, the Trustee is of
the opinion that the payment of CETVs at a previously agreed level may adversely
affect the security of the benefits of other members and beneficiaries, the
Trustee will commission a report from the actuary regarding the extent to which
CETVs should be reduced.

 

Payments to the employer
Payments from the Plan to the employer are only permitted if the Trustee
determines that there is a surplus following the wind-up of the Plan, under Rule
12.5(b) of the Trust Deed and Rules.

 

Contributions to the Plan
There are no arrangements currently in place for persons other than the employer
or members of the Plan to contribute to the Plan.

 










--------------------------------------------------------------------------------


 




FIELD GROUP PENSION PLAN
SCHEDULE OF CONTRIBUTIONS FOR THE PERIOD 5 APRIL 2007 TO 15 JULY 2021
(Revised July 2008)


This schedule of contributions has been prepared by the Trustee to satisfy the
requirements of Section 227 of the Pensions Act 2004, after obtaining the advice
of Alison Higginbottom, the Scheme Actuary, and after obtaining the agreement of
Chesapeake Plc (formerly Field Group Plc).


The original version of this Schedule of Contributions dated 8 June 2007 has
been revised in July 2008 to reflect the revised recovery plan agreed between
the Trustee and Chesapeake Plc in July 2008 and to reflect the fact that
Chesapeake Plc has agreed to meet the Plan’s administration expenses directly as
they fall due rather than reimburse the Plan annually at the end of each year.


1. Employer contributions


In respect of future accrual of benefits and the provision of death-in-service
lump sum benefits the employer will pay the following:


·  
12.3% of Eligible Earnings in respect of Sixtieth Accrual Members

·  
9% of Eligible Earnings in respect of Eightieth Accrual Members

·  
22% of Eligible Earnings in respect of Executive Members



To be paid to the Plan on or before the 19th of the calendar month following
that to which the payment relates.


In respect of the shortfall in funding in accordance with the recovery plan
dated July 2008:


Chesapeake Plc will pay £6.0 million per annum in annual instalments for a
period of 15 years, from 2007 to 2021 inclusive. These contributions are to be
paid annually no later than 15 July each year, save that the contribution
payable in 2008 shall be paid no later than 16 July 2008.




2. Expenses


For the period from 5 April 2007 to 30 June 2008: In addition to the amounts
shown above, Chesapeake Plc will also pay an annual contribution to the Plan
equal to the Plan’s administration expenses (including the Pension Protection
Fund levy). The annual contribution will be equal to the expenses paid by the
Plan in the year to 5 April each year and will be paid no later than 15 July
that year, save that the expenses payable in respect of the year to 5 April 2008
shall be paid no later than 16 July 2008. The first contribution will be in
respect of expenses paid by the Plan in the year to 5 April 2007 and will be
paid by 15 July 2007.


For the period from 1 July 2008: The employer will meet the Plan’s
administration expenses (including the Pension Protection Fund levy) directly as
they fall due.
 
 
 

--------------------------------------------------------------------------------



 
3. Augmentation payments


In respect of augmentations granted, the employer will pay additional amounts to
cover the costs of benefit augmentations within one month of the later of the
date of granting the augmentation and the date on which the Trustee receives the
details of the costs from the Scheme Actuary.




4. Contributions by active members:


·  
Sixtieth Accrual Members:10% of Eligible Earnings (or 1.5% of gross pay, if
greater, for Previous Scheme Commencement Date Joiners)



·  
Executive Members:12% of Eligible Earnings (or 1.5% of gross pay, if greater,
for Previous Scheme Commencement Date Joiners)



·  
Eightieth Accrual Members:8% of Eligible Earnings



These contributions will be deducted from pay by the employer and paid to the
Plan on or before the 19th of the calendar month following deduction.


These amounts do not include members’ Additional Voluntary Contributions.




5. Definition of Eligible Earnings


Eligible Earnings are defined as a member’s basic salary (excluding overtime
payments), plus any bonus and commission which the employer determines is
pensionable, less the Lower Earnings Limit, and less any amount in excess of the
Permitted Maximum (in the case of certain members as defined in the Plan’s
Definitive Trust Deed and Rules).


This schedule of contributions may be executed in any number of counterparts,
and this has the same effect as if the signatures on the counterparts were on a
single copy of this schedule of contributions.




Signed on behalf of Chesapeake Plc
 
Signature:   /s/ G. Faller
Name:          G. Faller
Position:     Director
Date:           15 Jul. 08






Signed on behalf of Field Group Pension Trustee Limited
 
Signature:   /s/ M. H. O'Connell
Name:          M. H. O'Connell
Position:     Chairman
Date:           15.07.08.
 
 

--------------------------------------------------------------------------------


 
ACTUARIAL CERTIFICATION OF THE SCHEDULE OF CONTRIBUTIONS








Name of scheme:     Field Group Pension Plan


Adequacy of rates of contributions


1.
I certify that, in my opinion, the rates of contributions shown in this schedule
of contributions are such that the statutory funding objective could have been
expected on 5 April 2006 to be met by the end of the period specified in the
recovery plan dated July 2008.



Adherence to statement of funding principles


2.
I hereby certify that, in my opinion, this schedule of contributions is
consistent with the Statement of Funding Principles dated July 2008.



The certification of the adequacy of the rates of contributions for the purpose
of securing that the statutory funding objective can be expected to be met is
not a certification of their adequacy for the purpose of securing the scheme's
liabilities by the purchase of annuities, if the scheme were wound up.








Signature:              /s/ A. Higginbottom
Date:                                           15/07/08
Name:                     Alison Higginbottom
Qualification:                             FIA
Address:                Prospect House
Abbey View
St Albans
Herts
AL1 2QU
Name of employer:                    Hewitt Associates Ltd






